DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending in this Office action.
Claims 2 – 37 are canceled.
This application is a continuation of and claims the benefit of U.S. Non-Provisional Application Number 15/615,171, filed June 6, 2017, which is a Continuation of U.S. Non-Provisional Application Number 12/685,964, filed January 12, 2010, now U.S. Patent Number 9,672,293, issued June 6, 2017, which claims the benefit of U.S. Provisional Application Number 61/143,986, filed January 12, 2009, and U.S. Provisional Application Number 61/184,187, filed June 4, 2009.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:   The claim recites a series of steps and, therefore, is a process  
Step 2A, P1: 	Claim 1 recite the limitations creating a second digital resource which comprises the content of the first digital resource; finding within said second digital resource at least one occurrence of a name-like-string, wherein said name-like-string is contained within a database, said database relates said name-like-string to other name-like-strings by means of a taxonomic structure based on rules of nomenclature, and said database is expertly curated; obtaining from said database for said name-like-string a globally unique identifier associated with said string; and inserting a tag with said identifier into said second digital resource.
The limitation of “finding”, which specifically reads “finding within said second digital resource at least one occurrence of a name-like-string, wherein said name-like-string is contained within a database” in claim 1, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “finding” in the context of this claim encompasses the user manually finding or locating at least one occurrence. 
Similarly, the limitation based on the finding, obtaining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “obtaining” in the context of this claim encompasses that from said database for said name-like-string a globally unique identifier associated with said string is being obtained. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A, P2:  This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “creating a second digital resource which comprises the content of the first digital resource;” and “inserting a tag with said identifier into said second digital resource.”
The limitations “creating a second digital resource” and “inserting a tag with said identifier” in conjunction with the finding and then obtaining a globally unique identifier 
amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and finding and obtaining (receiving) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Therefore, the claim is not patent eligible.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2003/0167283 to David Remsen et al, (hereinafter “Remsen”) and in view of US Patent 7,925,444 to George Garrity et al, (hereinafter “Garrity”).

With respect to claim 1, Remsen teaches a method for adding tags to a first digital resource (Para [0108]: add the pointers to the first library's listings and Para [0242]: another possible element in the XML data definition is a tag that links the document to a name server for name and classification functions. The tag includes the address of a name server, as shown in the following example: <PARSER type=Taxonomic_name_server addr=tns.mbl.edu:1234>), the method comprising:
creating a digital resource which comprises the content of the first digital resource (Para [0051]: The name server layer accepts lists and classifications of biological entities and provides services based on the lists and classifications, including services such as services related to custom classification procedures that allow users to create new taxonomic lists and databases and Para [0133]: Two uses of the representative implementation can be described as name resolution services and context based narrowing or broadening. For example, with respect to name resolution services, a developer may have a database that contains information about an organism and records the species name of the organism. In such a case, the developer may use the name server to link the species to its representative TNS taxon, which allows a user to locate the database entry by reference to any of the organism's known names in the Name Server); 
finding within a second digital resource at least one occurrence of a name-like-string (Remsen: Para [0145]; a user may issue a search within a taxonomic database of names of organisms), wherein
said database relates said name-like-strings to other name-like-strings by means of a taxonomic structure based on rules of nomenclature (Remsen: Para [0137]; a taxonomic name server relates names of organisms to other names of organisms by looking at relations between taxa (taxonomic structure based on rules of nomenclature)), and 
said database is expertly curated (Remsen: Para [0045]; the database may be distributed and managed (curated) by expert groups); and
obtaining from said database for said name-like-string a globally unique identifier associated with said string (Para [0145]: to the local version of the names table: SELECT * from names where STRING IN (SELECT taxon_ID from taxon_table)). 
Remsen does not explicitly disclose creating a second digital resource and said name-like-string is contained within a database; inserting a tag with said identifier into said second digital resource.
However, Remsen implicitly discloses such an arrangement as Remsen teaches inputting data and resolving name issues with the user (Remsen: Para [0109]) and using semantic data to authenticate or validate the data (Remsen: Page 6, [0091]). As Remsen teaches that the databases may be expertly curated, it follows that new information would have to be evaluated by said experts (Remsen: Para [0045]).
Garrity, on the other hand, teaches that nomenclatural events occur in the literature that modify the status of a name for an organism created in a previous event (Garrity: Col 3, lines 65-67 and Col 4, lines 1-10), and revising the name of an organism when new information becomes available (Garrity: Col 10, lines 10-15). That is, Garrity teaches modifying the information in the taxonomic database by adding new information representative of current naming techniques.
It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention would have been motivated to modify the teachings of Garrity with the teachings of Remsen because Garrity teaches that modification of existing nomenclatural data is an ordinary occurrence in the literature (Garrity: Col 3, lines 65-67 and Col 4, lines 1-10). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to modify Garrity with Remsen to arrive at the claimed invention.
Modification would resolve effective ambiguity between names and entities through use of information architecture, for serving as entry point in scientific, medical and technical literature and also for commerce, public safety and public health.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 20110066968 to Goldsmith et al teaches an information system for healthcare and biology. 
US PGPub 20070180388 to Izhikevich teaches peer review (expert curation) of a web-based encyclopedia. 
US PGPub 20050149269 to Thomas et al teaches a browsable database for biological use.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 8, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162